Per Curiam.
Complainant sought to have certain taxes assessed against his lands declared void. As the result of such a decree would be to have such taxes charged bach by the Auditor General against the county in which the lands lie, and by the board of supervisors of such county ordered re-assessed upon the same lands, or spread upon the lands of the township, such municipalities are necessary parties, and no relief can be granted without giving them an opportunity to be heard.
The appeal must be dismissed, and the record remanded, giving complainant leave to move the court below for leave to bring in such parties as he may be advised is necessary.